DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	The present application is a continuation of application 15576415 filed 11/22/2017.
3.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.	a. Certified copy of application KR 10-2016-0065069 was received on 11/22/2017.

Continued Examination Under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/25/2022 has been entered.
 
Response to Arguments/Amendments
5.	Regarding the Applicant’s arguments (see pp. 4 - 7 of the Applicant’s Remarks dated 02/25/2022) related to the prior art rejection (see sections 6 - 7 of the Office Action dated 12/01/2021), the arguments put forth have been have been fully considered, but are not 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 20180152234 A1) in view of Kim (US 20160088668 A1)


Regarding claim 17, Huang discloses subject matter relating to D2D relays. Specifically, Huang discloses a method for releasing a link between a relay user equipment (UE) and a remote UE in a wireless communication system (relay UE and D2D UE release link; see Fig. 10), the method performed by the remote UE and comprising: 
receiving, from the relay UE, a connection release message for releasing the link (relay UE sends relay release message to D2D UE, causing it to release the link; see paragraphs [0600 – 0601], along with Fig. 10 element 1012), wherein the connection release message includes a release reason (relay connection release message includes cause of release; see paragraphs [0601 – 0603]); 
releasing the link based on the connection release message (D2D UE releases link based on message; see paragraph [0601] and Fig. 10 element 1012); and
after releasing the link (relay connection is released; see paragraph [0600] and Fig. 10 element 1012), triggering a relay reselection based on the connection release message, wherein the remote UE selects a new relay UE among candidate relay UEs during the relay reselection (release message triggers a relay update (i.e. the setup of a new connection through a new relay UE, relay UE 2); see paragraphs [0601 – 0608], along with Fig. 10 elements 1012 – 1014), 
wherein based on the release reason being that the link between the remote UE and the relay UE is not allowed, the remote UE does not attempt to re-establish the link between the remote UE and the relay UE during a time duration, and excludes the relay UE from the candidate relay UEs during the relay reselection (relay release message includes release indication and cause of release; see paragraph [0603]; reselection is to a different relay UE (i.e. excluding the original relay UE); see paragraphs [0602], [0604] and [0608] along with Fig. 10)., and 
	wherein the time duration is autonomously determined by the remote UE (remote UE receives release message and then waits (does not attempt to establish a link) for a time period before continuing on to reselect; see paragraphs [0601 – 0608]; the Examiner understands the remote UE running a timer as autonomously determining the time duration)
	Huang does not explicitly disclose wherein based on the release reason being that the link between the remote UE and the relay UE is not allowed, the remote UE does not attempt to re-establish the link between the remote UE and the relay UE during a time duration.

Kim discloses subject matter relating to D2D relays. Specifically, Kim discloses:
wherein based on the release reason being that the link between the remote UE and the relay UE is not allowed, the remote UE does not attempt to re-establish the link between the remote UE and the relay UE during a time duration. (relay UE is not allowed to perform relay functions any longer; see paragraph [0128]; the Examiner notes the UE necessarily waits for some time duration before attempting to reestablish a link)
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the disclosure of Huang with Kim by incorporating the idea of not attempting to reestablish the link for a time duration based on the release message indicating that a link is not allowed. One of ordinary skill in the art would have found it obvious to do so, as if the link is not allowed, that fact is likely to remain true for some time afterwards. Further, doing so would have been a use of a technique known in the art to 

Regarding claim 21, Huang discloses a user equipment (UE) which is connected to a relay UE (connected remote and relay UEs; see Figs. 1 and 10), comprising: 
a transceiver which transmits or receives a radio signal (receiving/sending/communicating modules; see paragraphs [0714], [0719], and [0726] along with Fig, 14); and 
a processor operatively connected with the transceiver (CPU; see paragraph [0739]), wherein the processor is configured to: 
receive, from the relay UE, a connection release message for releasing the link (relay UE sends relay release message to D2D UE, causing it to release the link; see paragraphs [0600 – 0601], along with Fig. 10 element 1012), wherein the connection release message includes a release reason (relay connection release message includes cause of release; see paragraphs [0601 – 0603]); 
release the link based on the connection release message (D2D UE releases link based on message; see paragraph [0601] and Fig. 10 element 1012); and
after releasing the link (relay connection is released; see paragraph [0600] and Fig. 10 element 1012), triggering a relay reselection based on the connection release message, wherein the remote UE selects a new relay UE among candidate relay UEs during the relay reselection (release message triggers a relay update (i.e. the setup of a new connection through a new relay UE, relay UE 2); see paragraphs [0601 – 0608], along with Fig. 10 elements 1012 – 1014), 
wherein based on the release reason being that the link between the remote UE and the relay UE is not allowed, the remote UE does not attempt to re-establish the link between the remote UE and the relay UE during a time duration, and excludes the relay UE from the candidate relay UEs during the relay reselection (relay release message includes release indication and cause of release; see paragraph [0603]; reselection is to a different relay UE (i.e. excluding the original relay UE); see paragraphs [0602], [0604] and [0608] along with Fig. 10)., and 
	wherein the time duration is autonomously determined by the remote UE (remote UE receives release message and then waits (does not attempt to establish a link) for a time period before continuing on to reselect; see paragraphs [0601 – 0608]; the Examiner understands the remote UE running a timer as autonomously determining the time duration)
	Huang does not explicitly disclose wherein based on the release reason being that the link between the remote UE and the relay UE is not allowed, the remote UE does not attempt to re-establish the link between the remote UE and the relay UE during a time duration.

Kim discloses subject matter relating to D2D relays. Specifically, Kim discloses:
wherein based on the release reason being that the link between the remote UE and the relay UE is not allowed, the remote UE does not attempt to re-establish the link between the remote UE and the relay UE during a time duration. (relay UE is not allowed to perform relay functions any longer; see paragraph [0128]; the Examiner notes the UE necessarily waits for some time duration before attempting to reestablish a link)
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the disclosure of Huang with Kim by incorporating the idea of not attempting to reestablish the link for a time duration based on the release message indicating that a link is not allowed. One of ordinary skill in the art would have found it obvious to do so, as if the link is not allowed, that fact is likely to remain true for some time afterwards. Further, doing so would have been a use of a technique known in the art to improve a similar device, with predictable results, which has been determined by the Supreme Court to be obvious (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1)	Kim - US 20180332652 A1 – D2D relays

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN STEINER whose telephone number is (571)272-9825. The examiner can normally be reached M - R 08:00 - 16:00; F 08:00 - 12:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.S./Examiner, Art Unit 2464                                                                                                                                                                                                        

/RICKY Q NGO/Supervisory Patent Examiner, Art Unit 2464